Citation Nr: 1705253	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13-06 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected left ankle osteochondritis prior to April 23, 2015, and in excess of 30 percent from April 23, 2015 onward.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected left ankle osteochondritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985, from February 1991 to June 1991, and from November 2001 to August 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had a Board hearing in October 2016.  The record was held open for 30 days.  The Veteran thereafter submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Left Ankle Claim

The Veteran last received a VA examination for his service-connected left ankle in April 2015.  However, at his October 2016 Board hearing, the Veteran contends his ankle has worsened as evidenced by the pain he feels and the swelling that occurs when standing.  The Board finds that this may suggest worsening of the Veteran's left ankle condition.  Thus, the Veteran should be afforded a new VA examination to assess the current extent and severity of his left ankle disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Additionally, the new VA examination should comply with Correia v. McDonald, 28 Vet. App. 158 (2016).
Hypertension Claim

The Veteran initially contended that his hypertension was the result of the pain he experienced from his service-connected left ankle condition.  See September 2009 statement.  The Veteran received a VA examination to consider this theory of entitlement on a secondary basis in April 2010 and a medical opinion addressing only this theory was provided in August 2010.  Nonetheless, the Veteran revealed in his October 2016 Board hearing that he saw a private physician shortly after his release from service in August 2003 and received a diagnosis of hypertension at that time.  Additionally, the April 2010 VA examiner noted the onset of the problem of "fatigue at end of day" as 2004.  The Board finds that the record reasonably raises a contention that the Veteran's hypertension may have manifested during or within one year of his separation from service in August 2003, and thus an additional medical opinion is needed to address this theory of entitlement.  

In light of the Board's remand, updated VA and private treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain pertinent VA and private treatment records not already associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left ankle disability.  The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's left ankle disability should be reported in detail.  The examiner should also detail all current functional impairment from the Veteran's left ankle disability, to include any impact on occupational functioning.
The joint involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, including with the range of motion of the opposite undamaged joint.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination report should include a complete rationale for all opinions expressed.

3.  Schedule the Veteran for an appropriate VA examination for his hypertension.  The examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that hypertension had its onset in service, is otherwise related to service, or manifested within one year of separation from service.

The examination report should include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

